Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Chin-Young appeals the district court’s orders dismissing his civil action and denying his motions for reconsideration.*122* We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Chin-Young v. Powell, No. 8:18-cv-03772-RWT (D.Md. Apr. 2, 2015; May 7, 2015; May 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We construe Chin-Young’s informal brief as a timely notice of appeal from the orders denying his motions for reconsideration. See Smith v. Barry, 502 U.S. 244, 248-49, 112 S.Ct. 678, 116 L.Ed.2d 678 (1992); Hughes v. Halifax Cnty. Sch. Bd., 823 F.2d 832, 834-35 (4th Cir.1987).